DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 5-6, 11-12, 14, and 17 were previously cancelled, while claims 22 and 23 are presently cancelled in the most recent response; the present remarks further amend claim 1, while claims 24 and 25 have been newly added. As such, Claims 1-4, 7-10, 13, 15-16, 18-21, and 24-25 are pending and considered in the present Office action.

In response to applicant’s amendment submitted 18 October 2021: 
a. The objection to claim 23 has been withdrawn in view of the cancellation of claim 23.
b. All of the 103 rejections are withdrawn in view of the amendment.
c. In view of the foregoing, claim 1-4, 7-10, 13, 15-16, 18-21, and 24-25 are in condition for allowance. See examiner’s reason detailed below.

Reasons for Allowance
Claims 1 is allowed. Claims 2-4, 7-10, 13, 15-16, 18-21, and 24-25 depend on the allowed claim thus are also allowed. The following is an examiner’s statement of reasons for allowance: 

For the reasons detailed above, claim 1 is allowed; claims 2-4, 7-10, 13, 15-16, 18-21, and 24-25, which depend from the allowed claim, are allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729